
	

114 SRES 362 IS: Recognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of Vietnam to the United States Armed Forces during the Vietnam War, and condemning the ongoing violation of human rights by the Government of the Socialist Republic of Vietnam. 
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d  Session
		S. RES. 362
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2016
			Mr. Burr (for himself and Mr. Tillis) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of
			 Vietnam to the United States Armed Forces during the Vietnam War, and
			 condemning the ongoing violation of human rights by the Government of the
			 Socialist Republic of Vietnam. 
	
	
 Whereas the Montagnards are an indigenous tribespeople living in Vietnam's Central Highlands region;
 Whereas the Montagnards were driven into the mountains by invading Vietnamese and Cambodians in the 9th century;
 Whereas French Roman Catholic missionaries converted many of the Montagnards in the 19th century and American Protestant missionaries subsequently converted many to various Protestant sects;
 Whereas, during the 1960s, the United States Mission in Saigon, the Central Intelligence Agency (CIA), and United States Army Special Forces, also known as the Green Berets, trained the Montagnards in unconventional warfare;
 Whereas an estimated 61,000 Montagnards, out of an estimated population of 1,000,000, fought alongside the United States and the Army of the Republic of Vietnam (ARVN) forces against the North Vietnamese Army and the Viet Cong;
 Whereas the Central Intelligence Agency, United States Special Forces, and the Montagnards cooperated on the Village Defense Program, a forerunner to the War's Strategic Hamlet Program, and an estimated 43,000 Montagnards were organized into Civilian Irregular Defense Groups (CIDGs) to provide protection for the areas around the CIDGs' operational bases;
 Whereas, at its peak, the CIDGs had approximately 50 operational bases, with each base containing a contingent of two United States Army officers and ten enlisted men, and an ARVN unit of the same size, and each base trained 200 to 700 Montagnards, or strikers;
 Whereas another 18,000 Montagnards were reportedly enlisted into mobile strike forces, and various historical accounts describe a strong bond between the United States Special Forces and the Montagnards, in contrast to Vietnamese Special Forces and ARVN troops;
 Whereas the lives of thousands of members of the United States Armed Forces were saved as a result of the heroic actions of the Montagnards, who fought loyally and bravely alongside United States Special Forces in the Vietnam War;
 Whereas, after the fall of the Republic of Vietnam in 1975, thousands of Montagnards fled across the border into Cambodia to escape persecution;
 Whereas the Government of the reunified Vietnamese nation, renamed the Socialist Republic of Vietnam, deeply distrusted the Montagnards who had sided with the United States and ARVN forces and subjected them to imprisonment and various forms of discrimination and oppression after the Vietnam War ended;
 Whereas, after the Vietnam War, the United States Government resettled large numbers of Montagnards, mostly in North Carolina, and an estimated several thousand Montagnards currently reside in North Carolina, which is the largest population of Montagnards residing outside of Vietnam;
 Whereas the Socialist Republic of Vietnam currently remains a one-party state, ruled and controlled by the Communist Party of Vietnam (CPV), which continues to restrict freedom of religion, movement, land and property rights, and political expression;
 Whereas officials of the Government of Vietnam have forced Montagnards to publicly denounce their religion, arrested and imprisoned Montagnards who organized public demonstrations, and mistreated Montagnards in detention;
 Whereas some Montagnard Americans have complained that Vietnamese authorities either have prevented them from visiting Vietnam or have subjected them to interrogation upon re-entering the country on visits;
 Whereas the Department of State’s 2014 Country Reports on Human Rights Practices (2014 Human Rights Report) documents that, despite Vietnam’s significant economic growth, some indigenous and ethnic minority communities benefitted little from improved economic conditions, even though such communities formed a majority of the population in certain areas, including the Northwest and Central Highlands and portions of the Mekong Delta;
 Whereas the 2014 Human Rights Report states that, although Vietnamese law prohibits discrimination against ethnic minorities, such social discrimination was longstanding and persistent, notably in the Central Highlands;
 Whereas the 2014 Human Rights Report documents that land rights protesters have reported regular instances of government authorities physically harassing and intimidating them at land expropriation sites around the country;
 Whereas, in its 2015 Annual Report, the United States Commission on International Religious Freedom (USCIRF) references the accounts of Montagnards, including children, fleeing persecution in Vietnam to seek refugee status in Cambodia, only to suffer harsh conditions while hiding in the jungles and forcibly returned to Vietnam by Cambodian officials;
 Whereas USCIRF reports the Government of Vietnam continues to detain numerous prisoners of conscience and the number of new church registrations is exceptionally low when compared to the thousands of congregations that either choose to remain independent or are denied registration, leaving them no choice but to operate illegally;
 Whereas the Department of State’s 2014 International Religious Freedom Report documents that leaders of unregistered Protestant denominations continued to report that local authorities in the Central Highlands discriminated against their followers by threatening to exclude them from state programs if they did not denounce their faith and that students who were openly Protestant often suffered discrimination; and
 Whereas USCIRF recommends that Vietnam be designated a Country of Particular Concern (CPC) as ongoing human rights violations serve as a cautionary tale of the potential for backsliding in religious freedoms when vigilance in monitoring such abuses ceases: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the contributions of the Montagnards who fought loyally and bravely with United States Armed Forces during the Vietnam War and who continue to suffer persecution in Vietnam as a result of this relationship;
 (2)condemns ongoing actions by the Government of Vietnam to suppress basic human rights and civil liberties for all its citizens;
 (3)calls on the Government of Vietnam to allow human rights groups access to all regions of the country and to end restrictions of basic human rights, including the right for Montagnards to practice their Christian faith freely, the right to land and property, freedom of movement, the right to retain ethnic identity and culture, and access to an adequate standard of living; and
 (4)urges the President and Congress to develop policies that support Montagnards and other marginalized ethnic minority and indigenous populations in Vietnam and reflect United States interests and commitment to upholding human rights and democracy abroad.
			
